department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc it a tl-n-3669-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate chief_counsel lmsb san fransisco california cc lm ctm sf from associate chief_counsel it a cc it a subject request for field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer month month tl-n-3669-00 year year year dollar_figurex dollar_figurey issue does revproc_2000_38 apply to amended returns filed before the issuance of the revenue_procedure conclusion revproc_2000_38 applies to properly amended returns filed before the issuance of the revenue_procedure if taxpayer properly complies with the requirements of revproc_2000_38 for changing its method_of_accounting for distributor commissions to any of the three methods_of_accounting described in that revenue_procedure section dollar_figure of revproc_2000_38 provides that prior year treatment of distributor commissions will not be pursued facts taxpayer is a group of corporations that provide a variety of services to more than mutual funds which are also called regulated_investment_companies or rics taxpayer derives most of its income from providing services to the mutual funds it creates prior to month taxpayer sold only front-end load shares ie where the commission on the sale was paid up-front by the investor taxpayer recognized the income and deducted the commission as an expense in month however taxpayer began to offer shares which are also known in the industry as b shares where the total commission on the sale of the mutual_fund share is not recouped up- front from the investor but is deferred and spread out over a period of time starting in month taxpayer capitalized and amortized the commissions pertaining to shares for financial_accounting purposes which is the widely accepted accounting practice in the mutual_fund industry for tax purposes for year and year taxpayer also capitalized those commissions and amortized them over a period of about months beginning in year however taxpayer treated the commissions as current expenses and deducted them on its original return for purposes of this memorandum the phrase distributor commissions has the meaning ascribed to it in sec_2 of revproc_2000_38 this memorandum does not apply to amounts that are not distributor commissions within the meaning of that section tl-n-3669-00 in month just before the cep examination cycle was to begin taxpayer filed amended returns for year and year claiming deductions for the expenses of commissions and requested refunds in the amounts of dollar_figurex and dollar_figurey respectively taxpayer did not file a form_3115 or any other request with the internal_revenue_service concerning this change during the ensuing examination the audit team raised the issue of an unauthorized change in method_of_accounting with respect to taxpayer’s treatment of the commissions on the taxpayer’s year original return and its year and year amended returns taxpayer claims that it did not make an unauthorized change in accounting because it was merely correcting a mistake according to the taxpayer at all times prior to the issuance of the shares taxpayer treated commissions paid on the selling of securities as ordinary and necessary business_expenses for federal_income_tax purposes and intended to continue that method upon the issuance of the shares taxpayer states that the error occurred in the preparation of the returns for year and year as a result of a simple oversight taxpayer claims that its original year and year returns were prepared under the erroneous assumption by its tax department that the commissions had been currently expensed for book purposes and that such erroneous assumption led to the mistaken conclusion that no difference existed between the book and tax methods_of_accounting for commissions when this error was discovered taxpayer alleges that it corrected the mistake by deducting as expenses the commissions for year and filing amended returns for year and year taxpayer has advised the audit team that it will file a form_3115 in accordance with revproc_2000_38 2000_40_irb_310 date by the end of date most likely adopting the five-year method outlined in the revenue_procedure law and analysis revproc_2000_38 was promulgated in order to minimize disputes in the mutual funds industry regarding the accounting for distributor commissions and to provide appropriate methods for matching those commissions with the related distribution fees and sales charges so as to clearly reflect income revproc_2000_38 states the internal_revenue_service will permit a taxpayer that complies with the requirements of this revenue_procedure to account for distributor commissions using any of the three permissible methods_of_accounting described in sec_5 of this revenue_procedure revproc_2000_38 provides three permissible methods_of_accounting for distributor commissions ie commissions paid_or_incurred by a distributor of a mutual_fund on the sale of mutual_fund shares typically referred to in the mutual_fund industry as b shares and in the taxpayer's case as shares for which the distributor is to receive a distribution fee from the mutual_fund and in some cases a contingent deferred sales charge from the investor in future taxable_year s the procedures for a taxpayer to obtain consent from the commissioner of internal revenue to change to any of the three methods are outlined in the revenue_procedure tl-n-3669-00 if a taxpayer follows the procedures outlined in revproc_2000_38 then the revenue_procedure further provides as stated in section that the taxpayer will receive audit protection and the treatment of distributor commissions will not be raised as an issue in any taxable_year before the year_of_change and if the treatment of distributor commissions has already been raised as an issue in a taxable_year before the year_of_change the treatment of distributor commissions will not be further pursued the audit protection provisions of section dollar_figure do not differentiate between issues raised on original returns as opposed to issues raised on amended returns any such differentiation would be contrary to rev_proc 2000-38's purpose of minimizing disputes in the mutual funds industry regarding the accounting for distributor commissions in this case the treatment of taxpayer's distributor commissions was an issue being considered prior to publication of revproc_2000_38 if taxpayer properly complies with the requirements of revproc_2000_38 for changing its method_of_accounting for distributor commissions to any of the three methods_of_accounting described in that revenue_procedure section dollar_figure of revproc_2000_38 provides that the treatment of distributor commissions will not be further pursued please call john moriarty of this office pincite-4950 if you have any further questions by associate chief_counsel it a douglas a fahey acting chief cc it a we note that the audit team and taxpayer have discussed the issue of whether or not taxpayer made an unauthorized change in method_of_accounting for its distributor commissions in year this memorandum assumes that it has been determined that taxpayer did not make such an unauthorized method change if in fact taxpayer made an unauthorized change this memorandum would not apply as taxpayer would not have filed a properly amended_return for year and year in that event revproc_2000_38 would not afford audit protection to any of the years at issue
